 In the Matter of ALUMINUMCOMPANY OF AMERICAandALUMINUMEMPLOYEESASSOCIATIONIn the Matter of ALUMINUM COMPANY or AMERICA AND ITS WHOLLY-OWNED SUBSIDIARY CAROLINA ALUMINUM COMPANYandINTERNA-TIONAL UNION, ALUMINUMWORKERS OFAMERICACases Nos. R-1020 and R-101, respectivelySUPPLEMENTAL DECISIONANDTHIRD DIRECTION OF ELECTIONJune 3, 1939On April 12, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and SecondDirection of Election,' vacating the election on December 8, 1938,held pursuant to its Decision and Direction of Election,2 and directedthat a second election by secret ballot be held within 15 days fromthe date of its Supplemental Decision and Second Direction ofElection, among the production and maintenance employees, time-checkers, and weigh clerks at the Alcoa Works on the pay roll for theweek including February 1, 1938, excluding supervisors and officeemployees, watchmen, guards, office janitors, farm and dairy em-ployees, and those who had since quit or had been discharged forcause, to determine whether or not they desired to be represented bythe Aluminum Employees Association, herein called the Association,InternationalUnion of Aluminum Workers of America, affiliatedwith the Committee for Industrial Organization, herein called theC. I. 0., the Aluminum Workers Union Local No. 19104, affiliatedwith the American Federation of Labor, herein called the A. F. of L.for the purposes of collective bargaining, or by none of them.OnApril 24, 1939, at the request of the Regional Director, the Boardissued an Amendment to Second Direction of Election," extendingthe time within which the election might be held by 10 days.Pursuant to the Second Direction, as amended, an election bysecret ballot was held on May 4, 1939, under the direction and super-112 N. L.R. B. 237.2 9 N. L. R.B. 944.s 12 N.L. R. B. 240.13 N. L.R. B., No. 11.79 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDvision of the Regional Director for the Tenth Region (Atlanta,Georgia).On May 8, 1939, said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election, and on May 10, 1939,issued and duly served upon the parties an amendment thereto.Noexceptions were filed to the Intermediate Report, as amended.As to the results of the secret ballot, the Regional Director reportedas follows :1.Total number eligible__________________________________ 3,9842.Total ballots cast______________________________________ 3,1413Total number of ballots cast tor Aluminum EmployeesAssociation-------------------------------------------1,1234.Total number of ballots cast for International Union,AluminumWorkers of America, affiliated with theC. I. 0----------------------------------------------1,1645.Total number of ballots cast for Aluminum WorkersUnion, Local No. 19104, affiliated with the A. F. of L____7476.Total number ballots cast for none of these labororganizations ----------------------------------------847.Total number challenged ballots________________________158.Total number void ballots______________________________59.Total numberblankballots_____________________________3On May 11, the C. I. 0., which received the highest number ofvotes, and the Association, which received the second highest num-her of votes, filed motions with the Board requesting a run-offelection.In its Supplemental Decision and Second Direction ofElection the Board announced that where two or more contestantsappear on the original ballot and the result of the election is incon-clusive, as here, it would adopt the practice of conducting successiverun-off elections eliminating from each successive ballot 4 the organi-zation receiving the lowest number of votes in the preceding ballotuntil either a representative has been selected by a majority or alnaj ority has signified that none of the contestingorganizations isdesired as a representative for collective bargaining.Since in thepreceding election the majority of the employees indicated theirdesire to bargain collectively but no representative was selected, andsince requests have been received for a run-off election, we shall,therefore, in accordance with the procedure set forth, direct a run-offelection, eliminating from the ballot the organization which receivedthe lowest number of votes in the preceding ballot.On May 11, 1939, the Association filed a motion requesting thatthe employees eligible to participate in the run-off election include' The spaceon the ballotproviding the voter with an opportunity to indicate that he doesnot desire any of thenamed unions to representhim willremain oneach successive ballot.SeeMatterof Interlake Iron Corporationand4rnalga-mated Association of Iron, Steel andTin Workersof North 4merica,LocalNo.1657, 4 N.L. R. B. 55. ALUMINUM COMPANY OF AMERICA81those employees who were employed prior to February 1, 1938, andwho are on the pay roll of the date the run-off election is directed.The Association alleges that there would be about 269 employees insuch a category.On May 16, 1939, the C. I. O. filed a reply to thismotion of the Association alleging,inter alia,that the employees inquestion are seasonal employees, and that "as soon as work slacksthese men would be laid off."On May 25, 1939, the Association filedan answer to the reply of the C. I. 0., denying that the 269 employeeswere seasonal employees and requesting that these employees beallowed to vote in the run-off election.At the hearing on the petition it was stipulated by all the partiesthat the employees in the appropriate unit on the pay roll for theweek including February 1, 1938, should be eligible to vote.Weadopted the desires of the parties and directed the use of the Febru-ary 1, 1938, eligibility date in both the elections of December 8, 1938,and May 4, 1939, which were inconclusive. Since the precedingelection, which resulted in the elimination of one of the contestants,was based upon the February 1, 1938, eligibility date and since therun-off election herein directed is merely a further step in the instantproceeding for the investigation of representatives, we will notchange the eligibility date in the run-off election.The Association'smotion is hereby overruled.THIRD DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithAluminum Company of America and Carolina Aluminum Com-pany, its wholly owned subsidiary,at the Alcoa Works,an electionby secret ballot shall be conducted within fifteen(15) days from thedate of this Supplemental Decision and Third Direction of Election,under the direction and supervision of the Regional Director for theTenthRegion, acting in this matter as agent for the National LaborRelations Board,and subject to Article III, Section 9, of said Rulesand Regulations,among the production and maintenance employees,tune-checkers, and weigh clerks at the Alcoa Works on the pay rollfor the week including February 1, 1938, including employees whodid not work during such pay-roll period because they were ill or onvacation,excluding,however, supervisors and office employees.-watchmen, guards, office janitors, farm and dairy employees, and 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by the Aluminum Em-ployees Association, the International Union, Aluminum Workers ofAmerica, affiliated with the Committee for Industrial Organization,for the purpose of collective bargaining, or by neither.MR. WILLIAM M. LEIsmsoN took no part in the consideration ofthe above Supplemental Decision and Third Direction of Election.[SAME TITLE]AMENDMENT TO THIRD DIRECTION OF ELECTIONJune 13, 1939On June 3, 1939, the National Labor Relations Board, herein calledthe Board, issued a Supplemental Decision and Third Direction ofElection in the above-entitled proceeding, the election to be heldwithin fifteen (15) days from the date of the Third Direction, underthe direction and supervision of the Regional Director for the TenthRegion.The Board, at the request of the Regional Director, herebyamends the Third Direction of Election issued on June 3, 1939, bystriking therefrom the words, "within fifteen (15) days from the dateof this Supplemental Decision and Third Direction of Election," andsubstituting therefor the words, "within twenty (20) days from thedate of this Supplemental Decision and Third Direction of Election."13 N. L. R. B., No. Ila.`SAME TITLEAluminum Manufacturing Industry-Election Ordered:further run-off, pur-suant to procedure as to successive run-off elections ; eligibility date in run-offelection controlled by eligibility date in original election, motion to vary denied.SUPPLEMENTAL DECISIONANDFOURTH DIRECTION OF ELECTIONJuly 28, 1939On June 3, 1939, the National Labor Relations Board, herein calledthe Board, issued a Supplemental Decision and Third Direction ofElection directing that a run-off election by secret ballot be heldwithin fifteen (15) days from the date of its Third Direction ofElection among the production and maintenance employees, time-checkers, and weigh clerks at the Alcoa Works on the pay roll for ALUMINUM COMPANYOF AMERICA83the week including February 1, 1938, including employees who didnot work during such pay-roll period because they were ill or oilvacation, excluding supervisors and office. employees, watchmen,guards, office janitors, farm and dairy employees, and those who havesincequit or been discharged for cause, to determine whether or notthey desire to be represented by the Aluminum Employees Associa-tion, herein called the Association, the International Union, Alumi-num Workers of America, affiliated with the Committee for Indus-trialOrganization, herein called the C. I. 0., for the purpose ofcollective bargaining, or by neither.lOn June 13, 1939, at the re-quest of the Regional Director, the Board issued an Amendment tothe Third Direction of Election, extending the time within whichthe election might be held by 5 days.Pursuant to the third Direction, as amended, a run-off election bysecret ballot was held on June 22, 1939, under the direction and super-vision of the Regional Director for the Tenth Region (Atlanta,Georgia) and on June 27, 1939, said Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRulesand Regulations-Series 1, as amended, issued and duly servedupon the parties an Intermediate Report on the election.As to the results of the secret ballot, the Regional Director reportedas follows :1.Totalnumber eligible----------------------------------3, 9612.Total ballots cast-------------------------------------- 3,3813.Totalnumber ballots cast for Aluminum Employees Asso-ciation ----------------------------------------------1,5534.Totalnumber ballotscast forInternationalUnion, Alumi-num Workers of America,affiliatedwith the C. I. O__-_ 1,6135.Total number of ballots cast for neither of these labororganizations----------------------------------------1836.Total number of challenged ballots---------------------167.Total number of void ballots---------------------------2& Total number of blank ballots-------------------------14On July 5, 1939, the Association filed a document protesting therun-off election of June 22, 1939, on the ground that the employeeseligible to vote in that election should have included 269 employeeswho were employed by the company on the date the run-off electionwas held but who were not on the pay roll on February 1, 1938, theeligibility date adopted in that election.2When the Board adoptedthe February 1, 1938, eligibility date 3 for the election of May 4, 1939,1 Aluminum WorkersUnion LocalNo. 19104,affiliatedwith the American Federation ofLabor, whichreceived the least number ofballots at the precedingelection,was elimi-nated from the run-offballot.2 On May 11, 1939, the Associationfileda similarmotion with the Board whichmotion wasdenied forreasons stated in our Supplemental Decisionand Third Directionof Election,citedsupra.8 At the original hearing in this proceeding on September 15, 1938, the February 1,1938, eligibility date was agreedto by all the parties including the Association. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was the first of this series of elections, neither the Associationnor any other party to the proceeding had made any objection tothe February 1, 1938, date. Since no party filed a request for achange in the eligibility date before the institution of this series ofelections on May 4, 1939, or before one of the contesting labor or-ganizations had been eliminated as a result of the first election ofthe series, we must adhere to that pay-roll date as determinative ofemployees' eligibility to vote in the remaining elections of this series.For these reasons, the Association's protest to the run-off election ofJune 22, 1939, is hereby overruled.On June 26, 1939, the C. I. 0., which received the highest numberof votes in the run-off election, filed a motion with the Board request-ing a further run-off election. In its Supplemental Decision and Sec-ond Direction of Election the Board announced that where the resultof the election is inconclusive as here, it would adopt the practice ofconducting successive run-off elections eliminating from each succes-sive ballot the organization receiving the lowest number of votes inthe preceding ballot, until either a representative has been selected bya majority or a majority has signified that none of the contestingorganizations is desired as a representative for collective bargaining.Since in the preceding run-off election a majority of the employeesindicated their desire to bargain collectively but no representative wasselected, and since a request for a further run-off election has beenreceived,we shall therefore, in accordance with the procedure setforth, direct a further run-off election eliminating from the ballotthe organization which received the lowest number of votes in thepreceding run-off ballot.FOURTH DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purpose of collectivebargaining with Aluminum Company of America and CarolinaAluminum Company, its wholly owned subsidiary, at the AlcoaWorks, an election by secret ballot shall be conducted within fifteen(15) days from the date of this Supplemental Decision and FourthDirection of Election, under the direction and supervision of the4 An earlier election which was inconclusive in result was held on December 8, 1938,and vacated in our Supplemental Decision and Second Direction of Election. ALUMINUM COMPANY OF AMERICA85Regional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the production andmaintenance employees, time-checkers, and weigh clerks at the AlcoaWorks on the pay roll for the week including February 1, 1938,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, excluding, however, supervisorsand office employees, watchmen, guards, office janitors, farm and dairyemployees, and those who have since quit or been discharged forcause, to determine whether or not they desire to be represented bythe International Union, Aluminum Workers of America, affiliatedwith the Committee for Industrial Organization, for the purpose ofcollective bargaining.Mr. WILLIAM M. LEI5ERSON took no part in the consideration of theabove Supplemental Decision and Fourth Direction of Election.13 N. L. R. B., No. 11b.187930-39-vol 13-7